DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

 Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities: “wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other” should be “wherein each of the tracks [[are]] is divided into at least two regions corresponding to the sub-blocks of the 3D object, where s are independently decodable of each other”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-5, 7-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al. (US 20190371051) in view of Zavesky et al (US 20200169717) further in view of Denoual et al (US 20220014827 A1).

As to claim 1, Dore discloses a method of transmitting three-dimensional (3D) video content (FIG. 12), the method comprising:
defining reference coordinates of a 3D space (see [0098] and FIGS. 8A-8D);
dividing a 3D object into at least two sub-blocks based on division information (see [0071], The 3D point cloud is partitioned into a plurality of 3D elementary parts that each comprise one or more points of the 3D point cloud; see [0098]-[0099], 3D parts 5100, 5110 obtained by partitioning 51 of object 5 (FIG. 5) in 3D space (FIG. 8C));
compressing 3D video content, comprising the at least two sub-blocks of the 3D object, into a two-dimensional (2D) video frame (see FIG. 7 and [0122], first patch atlas 74 and second patch atlas 75 including 2D parametrizations 701-704; see [0071], A set of two-dimensional (2D) parametrizations is determined, each 2D parametrization representing one 3D part of the point cloud with a set of parameters, each 3D part is represented as a 2D pixel image [see abstract]; see [0092]);
obtaining, from the 2D video frame, location information about compressed data corresponding to the at least two sub-blocks of the 3D object (see [0105] and [0133], a first mapping information representative of a mapping between said two-dimensional parametrizations and corresponding depth maps in the first patch atlas and corresponding color maps in the second patch atlas; see also [0096], geometric characteristic of the given 3D part; see [0117], [0119], data representative of the geometry (e.g. coordinates) of the points comprised in the 3D parts);
encoding the 2D video frame (see [0071], A data stream is generated by combining and/or coding the parameters of the 2D parametrization, the data representative of the first patch atlas, the data representative of the second patch atlas and mapping information that links each 2D parametrization with its associated depth map and color map in respectively the first and second patch atlas; see [0161]);
encapsulating the compressed data into tracks for each component of the 3D object to generate a media file comprising the encoded 2D video frame and the location information (FIG. 12, block 1204; see FIG. 11 and [0184], structure 1100 of an immersive video stream comprising a header part 1101 and a payload comprising syntax elements 1102, 1103, 1104; see [0133]; see ISOBMFF file format in [0098] and [0185]); and
transmitting the media file (see [0182]-[0183]; see [0184], data are transmitted over a packet-based transmission protocol).
Dore fails to explicitly disclose defining placement information about where the 3D object is placed in the 3D space, the placement information comprising reference coordinates of the 3D object; 
placing the 3D object in the 3D space by matching the reference coordinates of the 3D object and the reference coordinates of the 3D space;
wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other.
(FIG. 1, 3D object model of bird 180 and space of volumetric video 150; FIG. 2, steps 235 and 250; see [0028], determining the position of the bird 180 within the space of the volumetric video; see [0041]); 
placing the 3D object in the 3D space by matching the reference coordinates of the 3D object and the reference coordinates of the 3D space (FIG. 2, step 250; see [0008], the enhanced 3D object model may be placed into the volumetric video; [0041], the physical space may include reference points having known corresponding locations/positions in the space of the volumetric video from which the processing system may compute a transformation matrix to translate coordinates of objects in the source video into corresponding coordinates in the space of the volumetric video).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dore using Zavesky’s teachings to include defining placement information about where the 3D object is placed in the 3D space, the placement information comprising reference coordinates of the 3D object; placing the 3D object in the 3D space by matching the reference coordinates of the 3D object and the reference coordinates of the 3D space in order to generate an enhanced three-dimensional object model of an object, and modify a volumetric video to include the enhanced three-dimensional object model of the object in the location of the object within the space of the volumetric video (Zavesky; [0007]).

However, Denoual teaches wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other (FIG. 6 and [0145]-[0147]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dore and Zavesky using Denoual’s teachings to include wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other in order to provide encapsulating, transmitting, and rendering independently encoded bitstreams by splitting images into spatial parts and independently encoding the spatial parts into independent bitstreams (Denoual; [0045], [0144]-[0145]).

As to claim 2, Dore as modified by Zavesky and Denoual further discloses wherein the generating of the media file comprises:
inserting, into a media data box inside the media file, bitstreams of a plurality of components corresponding to the at least two sub-blocks of the 3D object in the encoded 2D video frame and a bitstream comprising patch information about the 3D object (FIG. 11 and [0184], structure 1100 of an immersive video stream comprising header part 1101 and syntax elements 1102, 1103, 1104; see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat); and
inserting, into a metadata box inside the media file, tracks for metadata corresponding to each of the plurality of components and a track for metadata corresponding to the patch information (FIG. 11 and [0184], structure 1100 of an immersive video stream comprising header part 1101 and syntax elements 1102, 1103, 1104; see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat).

As to claim 3, Dore as modified by Zavesky and Denoual further discloses wherein the dividing comprises dividing a single 3D object into a first sub-object and a second sub-object (see [0122], The point cloud representing the object 5 is partitioned into a plurality of 3D parts, e.g. 50, 100, 1000 or more 3D parts, 3 of them being illustrated on FIG. 7, i.e. the 3D parts 71, 72 and 73), and
wherein the generating of the media file comprises:
generating bitstreams for each component of the first sub-object and bitstreams for each component of the second sub-object into a single bitstream for each component (see [0161], a bitstream comprising data representative of the object is sent to a destination); and
generating tracks for each component of the first sub-object and tracks for each component of the second sub-object into a single track for each component (see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat).

As to claim 4, Dore as modified by Zavesky and Denoual further discloses wherein the dividing comprises dividing a single 3D object into a first sub-object and a second sub-object (see [0122], The point cloud representing the object 5 is partitioned into a plurality of 3D parts, e.g. 50, 100, 1000 or more 3D parts, 3 of them being illustrated on FIG. 7, i.e. the 3D parts 71, 72 and 73), and
Dore as modified by Zavesky and Denoual fails to explicitly disclose wherein the generating of the media file comprises:
generating bitstreams for each component of the first sub-object and bitstreams for each component of the second sub-object into separate bitstreams for each component; and
generating tracks for each component of the first sub-object and tracks for each component of the second sub-object into separate tracks for each component.
However, Denoual teaches wherein the generating of the media file comprises:
generating bitstreams for each component of the first sub-object and bitstreams for each component of the second sub-object into separate bitstreams for each component (FIG. 6 and [0145]-[0147]); and
generating tracks for each component of the first sub-object and tracks for each component of the second sub-object into separate tracks for each component (FIG. 6 and [0145]-[0147]).
(Denoual; [0045], [0144]-[0145]).

As to claim 5, Dore as modified by Zavesky and Denoual further discloses wherein the media file is a file based on an International Organization for Standardization (ISO)-based media file format (ISOBMFF), the media data box is an mdat box, and the metadata box is a movie (moov) box (see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat).

As to claim 7, Dore discloses a method of receiving three-dimensional (3D) video content (FIG. 13), the method comprising:
processing a received packet to restore a media file;
parsing the media file comprising tracks for each component of a 3D object to extract an encoded two-dimensional (2D) video frame and metadata (see [0071], The 3D point cloud is partitioned into a plurality of 3D elementary parts that each comprise one or more points of the 3D point cloud; see [0098]-[0099], 3D parts 5100, 5110 obtained by partitioning 51 of object 5 (FIG. 5) in 3D space (FIG. 8C); see [0136]-[0139], parameters representative of each 2D parametrization, data representative of a first patch atlas, and data representative of a second patch atlas are obtained from the data stream; see metadata in [0184]-[0185]);
decoding the encoded 2D video frame (see [0072], On the decoder/rendered side, the point cloud may be reconstructed by decoding/extracting from the stream the parameters of the 2D parametrizations and associated height and texture maps and one or more images of the object(s) may be rendered from the point cloud; see [0187]); and
reconstructing and outputting the 3D video content based on the 2D video frame and the metadata (see [0072], the point cloud may be reconstructed by decoding/extracting from the stream the parameters of the 2D parametrizations and associated height and texture maps and one or more images of the object(s) may be rendered from the point cloud; see [0183]), 
wherein the parsing of the media file comprises obtaining information about a 3D space (see [0129] and [0187], data representative of an object of a scene), division information about at least two sub-blocks of the 3D object (see [0071], The 3D point cloud is partitioned into a plurality of 3D elementary parts; see [0098]-[0099], 3D parts 5100, 5110 obtained by partitioning 51 of object 5 (FIG. 5) in 3D space (FIG. 8C)), and location information about data corresponding to the at least two sub-blocks of the 3D object in the 2D video frame (see [0105] and [0133], a first mapping information representative of a mapping between said two-dimensional parametrizations and corresponding depth maps in the first patch atlas and corresponding color maps in the second patch atlas; see also [0096], geometric characteristic of the given 3D part; see [0117], [0119], data representative of the geometry (e.g. coordinates) of the points comprised in the 3D parts).
Dore fails to explicitly disclose obtaining placement information where the 3D object is placed in the 3D space;
wherein the 3D object is placed in the 3D space by matching reference coordinates of the at least one 3D object and reference coordinates of the 3D space according to the placement information; 
wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other.
However, Zavesky teaches obtaining placement information where the 3D object is placed in the 3D space (FIG. 1, 3D object model of bird 180 and space of volumetric video 150; FIG. 2, steps 235 and 250; see [0028], determining the position of the bird 180 within the space of the volumetric video; see [0041]);
wherein the 3D object is placed in the 3D space by matching reference coordinates of the at least one 3D object and reference coordinates of the 3D space according to the placement information (FIG. 2, step 250; see [0008], the enhanced 3D object model may be placed into the volumetric video; [0041], the physical space may include reference points having known corresponding locations/positions in the space of the volumetric video from which the processing system may compute a transformation matrix to translate coordinates of objects in the source video into corresponding coordinates in the space of the volumetric video).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dore using Zavesky’s teachings to include (Zavesky; [0007]).
The combination of Dore and Zavesky fails to explicitly disclose wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other.
However, Denoual teaches wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other (FIG. 6 and [0145]-[0147]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dore and Zavesky using Denoual’s teachings to include wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other in order to provide encapsulating, transmitting, and rendering independently encoded bitstreams by splitting images into spatial parts and independently encoding the spatial parts into independent bitstreams (Denoual; [0045], [0144]-[0145]).

As to claim 8, Dore discloses an apparatus for transmitting three-dimensional (3D) video content (FIG. 9), the apparatus comprising:
(FIG. 9, microprocessor 92) configured to:
generate a two-dimensional (2D) video frame obtained by compressing the 3D video content (see FIG. 7 and [0122], first patch atlas 74 and second patch atlas 75 including 2D parametrizations 701-704; see [0071], A set of two-dimensional (2D) parametrizations is determined, each 2D parametrization representing one 3D part of the point cloud with a set of parameters, each 3D part is represented as a 2D pixel image [see abstract]; see [0092]), and metadata required to reconstruct the 2D video frame into 3D content (see [0071], data representative of a first patch atlas, data representative of a second patch atlas, and mapping information; see metadata in [0184]-[0185]);),
encode the 2D video frames (see [0071], A data stream is generated by combining and/or coding the parameters of the 2D parametrization, the data representative of the first patch atlas, the data representative of the second patch atlas and mapping information that links each 2D parametrization with its associated depth map and color map in respectively the first and second patch atlas; see [0161]), and
encapsulate compressed data into tracks for each component of the 3D object corresponding to the 3D video content to generate a media file comprising the encoded 2D video frame and the metadata (FIG. 12, block 1204; see FIG. 11 and [0184], structure 1100 of an immersive video stream comprising a header part 1101 and a payload comprising syntax elements 1102, 1103, 1104; see [0133]; see ISOBMFF file format in [0098] and [0185]); and
(FIG. 9 and [0147] an I/O interface 96 for reception of data to transmit; see [0182]-[0183]; see [0184], data are transmitted over a packet-based transmission protocol),
wherein the metadata comprises information about a 3D space (see [0129] and [0187], data representative of an object of a scene), and division information about at least two sub-blocks of the 3D object (see [0071], The 3D point cloud is partitioned into a plurality of 3D elementary parts; see [0098]-[0099], 3D parts 5100, 5110 obtained by partitioning 51 of object 5 (FIG. 5) in 3D space (FIG. 8C)).
Dore fails to explicitly disclose placement information where the 3D object is placed in the 3D space;
wherein the 3D object is placed in the 3D space by matching reference coordinates of the 3D object and reference coordinates of the 3D space according to the placement information;
wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other.
However, Zavesky teaches placement information where the 3D object is placed in the 3D space (FIG. 1, 3D object model of bird 180 and space of volumetric video 150; FIG. 2, steps 235 and 250; see [0028], determining the position of the bird 180 within the space of the volumetric video; see [0041]);
wherein the 3D object is placed in the 3D space by matching reference coordinates of the 3D object and reference coordinates of the 3D space according to the placement information (FIG. 2, step 250; see [0008], the enhanced 3D object model may be placed into the volumetric video; [0041], the physical space may include reference points having known corresponding locations/positions in the space of the volumetric video from which the processing system may compute a transformation matrix to translate coordinates of objects in the source video into corresponding coordinates in the space of the volumetric video).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dore using Zavesky’s teachings to include placement information where the 3D object is placed in the 3D space; wherein the 3D object is placed in the 3D space by matching reference coordinates of the 3D object and reference coordinates of the 3D space according to the placement information in order to generate an enhanced three-dimensional object model of an object, and modify a volumetric video to include the enhanced three-dimensional object model of the object in the location of the object within the space of the volumetric video (Zavesky; [0007]).
The combination of Dore and Zavesky fails to explicitly disclose wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other.
However, Denoual teaches wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other (FIG. 6 and [0145]-[0147]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dore and Zavesky using Denoual’s teachings to include wherein each of the tracks are divided into at least two regions corresponding to the sub-blocks of the 3D object, where each of the at least two region are independently decodable each other in order to provide encapsulating, transmitting, and rendering independently encoded bitstreams by splitting images into spatial parts and (Denoual; [0045], [0144]-[0145]).

As to claim 9, Dore as modified by Zavesky and Denoual further discloses wherein the media file is generated by inserting, into a media data box inside the media file, bitstreams of a plurality of components corresponding to the at least two sub-blocks of the 3D object in the encoded 2D video frame and a bitstream including patch information about the 3D object and inserting, into a metadata box inside the media file, tracks for metadata corresponding to each of the plurality of components and a track for metadata corresponding to the patch information (FIG. 11 and [0184], structure 1100 of an immersive video stream comprising header part 1101 and syntax elements 1102, 1103, 1104; see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat).

As to claim 10, Dore as modified by Zavesky and Denoual further discloses wherein the processor is further configured to divide a single 3D object into a first sub-object and a second sub-object (see [0122], The point cloud representing the object 5 is partitioned into a plurality of 3D parts, e.g. 50, 100, 1000 or more 3D parts, 3 of them being illustrated on FIG. 7, i.e. the 3D parts 71, 72 and 73), and
wherein the media file comprises bitstreams for each component of the first sub-object, bitstreams for each component of the second sub-object, which are generated into a single bitstream for each component, and tracks for each component of the first sub-object and tracks (see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat).

As to claim 11, Dore as modified by Zavesky and Denoual further discloses wherein the processor is further configured to divide a single 3D object into a first sub-object and a second sub-object (see [0122], The point cloud representing the object 5 is partitioned into a plurality of 3D parts, e.g. 50, 100, 1000 or more 3D parts, 3 of them being illustrated on FIG. 7, i.e. the 3D parts 71, 72 and 73).
Dore as modified by Zavesky and Denoual fails to explicitly disclose wherein the media file comprises bitstreams for each component of the first sub-object, bitstreams for each component of the second sub-object, which are generated into separate bitstreams for each component, and tracks for each component of the first sub-object and tracks for each component of the second sub-object, which are generated into separate tracks for each component.
However, Denoual teaches wherein the media file comprises bitstreams for each component of the first sub-object, bitstreams for each component of the second sub-object, which are generated into separate bitstreams for each component, and tracks for each component of the first sub-object and tracks for each component of the second sub-object, which are generated into separate tracks for each component (FIG. 6 and [0145]-[0147]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dore and Zavesky and (Denoual; [0045], [0144]-[0145]).

As to claim 12, Dore as modified by Zavesky and Denoual further discloses wherein the media file is a file based on an International Organization for Standardization (ISO)-based media file format (ISOBMFF), the media data box is an mdat box, and the metadata box is a movie (moov) box (see [0185], in the context of ISOBMFF file format standard, color map, depth map and the metadata would typically be referenced in ISOBMFF tracks in a box of type MOOV, with color map and depth map data themselves embedded in media-data box of type mdat).

As to claim 15, Dore as modified by Zavesky and Denoual discloses a non-transitory computer-readable recording medium having recorded thereon a computer program (see [0192]) for executing the method of claim 1 (see rejection of claim 1 above).

claim 16, Dore as modified by Zavesky and Denoual discloses a non-transitory computer-readable recording medium having recorded thereon a computer program (see [0192]) for executing the method of claim 7 (see rejection of claim 7 above).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al. (US 20190371051) in view of Zavesky et al (US 20200169717) further in view of Denoual et al (US 20220014827 A1) and further in view of Lee et al. (US 20200153885).

As to claim 6, Dore as modified by Zavesky and Denoual further discloses wherein the 3D video content comprises a point cloud (see [0071]), and the 2D video frame comprises a geometry image representing location information about points included in the point cloud, and a texture image representing color information about the points (see [0071], A depth map (also called height map) and a color map (also called texture map); see [0117], A first patch atlas 55, comprising depth maps associated with the 3D parts and corresponding 2D parametrizations, is obtained using the parameters representative of the 2D parametrizations associated with the 3D parts resulting from the partitioning and from the data representative of the geometry (e.g. coordinates) of the points comprised in the 3D parts), and 
wherein the metadata corresponding to the patch information comprises auxiliary data comprising information about patches obtained from the point cloud (see [0184], The header part may also comprise the first mapping information, and optionally the second and third mapping information).

However, Lee teaches an occupancy map image representing information about pixels having information about the point cloud among pixels of a 2D image included in the 2D video frame (see [0346] and [0366]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dore as modified by Zavesky and Denoual using Lee’s teachings to include an occupancy map image representing information about pixels having information about the point cloud among pixels of a 2D image included in the 2D video frame in order to in order to address latency and encoding/decoding complexity and efficiently transmit and receive a point cloud (Lee; [0005]-[0006]).

As to claim 13, Dore as modified by Zavesky and Denoual further discloses wherein the 3D video content comprises a point cloud (see [0071]), and the 2D video frame comprises a geometry image representing location information about points included in the point cloud, and a texture image representing color information about the points (see [0071], A depth map (also called height map) and a color map (also called texture map); see [0117], A first patch atlas 55, comprising depth maps associated with the 3D parts and corresponding 2D parametrizations, is obtained using the parameters representative of the 2D parametrizations associated with the 3D parts resulting from the partitioning and from the data representative of the geometry (e.g. coordinates) of the points comprised in the 3D parts), and 
(see [0184], The header part may also comprise the first mapping information, and optionally the second and third mapping information).
Dore as modified by Zavesky and Denoual fails to explicitly disclose an occupancy map image representing information about pixels having information about the point cloud among pixels of a 2D image included in the 2D video frame.
However, Lee teaches an occupancy map image representing information about pixels having information about the point cloud among pixels of a 2D image included in the 2D video frame (see [0346] and [0366]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dore as modified by Zavesky and Denoual using Lee’s teachings to include an occupancy map image representing information about pixels having information about the point cloud among pixels of a 2D image included in the 2D video frame in order to address latency and encoding/decoding complexity and efficiently transmit and receive a point cloud (Lee; [0005]-[0006]).

Response to Arguments
Applicant’s amendments and arguments, filed on 01/20/2022, with respect to the rejection(s) of claim(s) 1, 7-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Denoual et al (US 20220014827 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482